Citation Nr: 0423835	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-12 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  
	
2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right hip.  


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1968 to July 1971, 
during which he had various periods of time lost.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that determination, the RO inter 
alia denied the appellant's claims seeking an evaluation in 
excess of 30 percent for PTSD and an evaluation in excess of 
10 percent for residuals of a shell fragment wound of the 
right hip.  The appellant disagreed and this appeal ensued.  

In February 2004, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

At the appellant's February 2004 hearing, he stated he would 
in March 2004 begin treatment for PTSD at the VA Medical 
Center (VAMC) in San Francisco.  These records are not 
associated with the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (VA has an obligation to seek to 
obtain records in its possession, of which it has 
constructive notice).  Moreover, the appellant as not 
undergone a psychiatric examination by VA since April 1999, 
when the diagnoses were psychotic disorder and substance 
abuse.  The appellant has recently submitted a report of an 
April 2004 private psychological examination, which indicates 
a diagnosis of PTSD.  This claim will be remanded for the RO 
to obtain the VA clinical records and to schedule a VA 
examination to address the conflicting diagnoses shown by 
these examination reports.  

With respect to the right hip disability, it has not been 
examined since April and December 1999 VA examinations.  In 
addition, the appellant's representative indicated at the 
hearing that the appellant had an upcoming medical 
appointment and that he would be submitting treatment records 
of that appointment.  In an April 2004 statement, the 
representative noted that the appointment did not occur, 
though it is unclear if such treatment was rescheduled.  This 
claim will be remanded for the RO to schedule a VA 
examination and to ask the appellant if he has received 
recent treatment for the disability.  

The case is remanded to the RO via the AMC in Washington, 
D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  In doing so, 
the RO should notify the appellant and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided that is necessary to 
substantiate the claims.  In particular, 
the RO must inform the claimant (1) about 
the information and evidence not of 
record that is necessary to establish 
higher evaluations for his service-
connected disabilities; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  
See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2.  Ask the appellant to provide specific 
information (dates, places, and medical 
providers) of any recent VA or non-VA 
health care for his PTSD (other than the 
VAMC in San Francisco) or his right hip 
disability.  If the health care 
identified was afforded at a VA medical 
facility, obtain documentation of that 
treatment.  If the health care was from a 
non-VA source, then ask the appellant for 
any necessary release or authorization 
and then obtain documentation of that 
treatment.  Associate all documents 
obtained with the claims file.  

3.  Obtain from the VAMC in San Francisco 
complete clinical records of treatment 
received by the appellant for PTSD in 
March 2004 and thereafter.  Associate all 
documents obtained with the claims file.  

4.  Arrange for a VA examination to 
determine the nature and severity of 
PTSD.  The claims file must be made 
available to, and be reviewed by, the 
examiner(s) in connection with the 
examinations, and they should so indicate 
in their report(s).  

a.  After reviewing the available medical 
records and examining the appellant, ask 
the examiner to opine - based on review 
of the evidence of record, examination of 
the appellant, and her or his 
professional expertise - on the severity 
of the appellant's PTSD.  In doing so, 
the examiner should address any conflicts 
between the reports of the VA examination 
in April 1999 and the private 
psychological examination in April 2004.  

b.  The examiner should discuss the 
appellant's occupational and social 
impairment with respect to the following 
criteria: frequency and duration of an 
reduction in work efficiency and 
inability to perform occupational tasks; 
frequency and duration of any panic 
attacks; suspiciousness; chronic sleep 
impairment; short- or long-term memory 
loss; flattened affect; speech that is 
circumstantial, circumlocutory, or 
stereotyped, or that is illogical, 
obscure, or irrelevant; difficulty in 
understanding complex commands; 
impairment of communication, judgment, 
abstract thinking, thought processes, or 
impulse control; disturbances of 
motivation and mood; suicidal or 
homicidal ideation; obsessional rituals; 
temporal or spatial disorientation; 
neglect of inability to maintain personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
difficulty or inability to establish and 
maintain effective work or social 
relationships.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The findings and opinions should be set 
forth in a written report made part of 
the claims file.  

5.  Arrange for a VA examination to 
determine the severity of any residuals 
of the shell fragment wound to the right 
hip.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examinations, and they should so indicate 
in their report.  The examiner should 
measure the range of motion of the right 
hip (with reference to abduction, 
rotation, extension, and flexion) and 
determine if there is any ankylosis, 
impairment of the femur, or flail joint.  
The examiner should also assess whether 
there is any additional loss of motion or 
functional impairment due to pain on use, 
weakness, excess fatigability, or lack of 
endurance.  The findings and opinions 
should be set forth in a written report 
made part of the claims file.  

6.  The RO should readjudicate the claims 
currently in appellate status.  If any 
benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case, to include all 
pertinent law and regulations, and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



